PER CURIAM.
The plaintiffs in the trial court appeal a summary final judgment for the defendants upon a complaint alleging fraud in the sale of stock in a corporation to be formed. The judgment is supported by the depositions of the plaintiffs where it appears that the corporation was formed and one of the appellants participated as an officer until losses were encountered. The testimony of the plaintiffs fails to support the allegations of their complaint. In *65addition, it affirmatively appears that there is no further evidence of the alleged fraud available for trial. See Lane v. Cohen, Fla. App.1967, 201 So.2d 804 for the rule that a summary judgment will' be affirmed where the depositions demonstrate that the appellant is completely without proofs to sustain his complaint.
Affirmed.